Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner acknowledge canceled claims 4-6 in applicant’s response to rejection on January 21, 2022. Examiner also acknowledges amendments to claim 7 obviating the objection. In to the 102 rejection of claim 1 examiner acknowledges that claim 1 and claim 4 have been combined to create a more comprehensive claim 1.
Applicant's arguments have been fully considered but they are not persuasive. In reference to claim 4, applicant argues that Lee 668 does not disclose a heating cycle that comprises four heating periods. However, Lee ‘668 does disclose a system that can control the heating period furthermore the limitation of claim 4, referring to two coils being heated to two different power levels such that one coil is on for half the heating cycle and the other coil is on for the entire cycle, which is disclose on paragraph 113 of Lee’668.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (EP2506668A2, hereinafter Lee ‘668) in view of Lee et al. (KR20170029800A, hereinafter Lee ‘800).
Regarding claim 1 Lee ‘668 discloses, a method for controlling a power of an electromagnetic cooking appliance (Lee ‘668 paragraph 1, “Embodiments of the present invention relate to a control method of an induction heating cooker...”), wherein the electromagnetic cooking appliance comprises a first coil disk and a second coil disk (Lee ‘668 figure 2 item L1 — L8 identify heating coils), each of the first coil disk and the second coil disk corresponds to an independent resonance circuit, each of the first coil disk and the second coil disk corresponds to an independent resonance circuit (Lee ‘668 figure 2 items L1 — L8 also show a resonance circuit with the associated capacitor in parallel), and the method for controlling the power comprises: 
obtaining a target power of the electromagnetic cooking appliance (Lee ‘668 figure 3 identifies a user interface, and in the abstract, “... switching a plurality of inverter units so that a power level input by a user is applied to the detected at least one heating coil, ...”’); 
determining a heating cycle of the electromagnetic cooking appliance based on the target power, wherein, each the heating cycle comprises at least one heating time period (Lee ‘668 paragraph 53 “the main control unit 70 controls operation of the inverter units 30-1 to 30-8 so as to supply high-frequency power corresponding to a power level of heating coils input through the user interface unit 80 to the heating coils judged to be the container is located thereon”); and 
in the at least one heating time period, controlling a first power switch corresponding to the first coil disk with a first control pulse, and controlling a second power switch corresponding to the second coil disk with a second control pulse (Lee ‘668 paragraph 10, “when different 
in a first heating time period and a second heating time period, the first coil disk and the second coil disk heat simultaneously (Lee ‘668 paragraph 108, “a pulse width modulation signal having a duty ratio corresponding to the maximum power level from among the input power levels is applied to the respective heating coils” and “the pulse width modulation signal is intermittently applied to the remaining heating coils except for the heating coils occupied by the container having the maximum power level” also see paragraph 114 and figure 12); in a third heating time period and a fourth heating time period, the first coil disk heats and the second coil disk stops heating.
However Lee ‘668 does not disclose a heating cycle comprises four heating time periods.
Lee ‘800 teaches an induction coil driving circuit that operates at high frequency capable of producing four heating cycles four heating time period in a single cycle (Lee ‘800 page 5 paragraph 3 “one induction coil operates in one or a plurality of periods at the operating frequency” and page 9 paragraph 8, “the switching period of the switching elements is not one period but four periods”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’ 668 by applying the teachings of Lee ‘800 i.e. high speed switching element such that a heating cycle consist of 4 heating periods for the benefit of reducing cost and increasing maximum power capacity as stated in Lee ‘800 page 3 paragraphs 13 and 14.
Regarding claim 2 Lee-Lee discloses, a method wherein each heating period corresponds to a half-wave period of an input alternating current (AC) power supply (Lee ‘800 page 9 paragraph 8).
Regarding claim 3 Lee-Lee discloses, a method for controlling a power of an electromagnetic cooking appliance wherein the first coil disk and the second coil disk heat continuously and simultaneously (Lee ‘668 figure 9a is a graph “illustrating pulse width modulation signals adjusted to control output of target output current while preventing interference noise and output currents at this time”, figure shows that L1 and L2 will heat continuously and simultaneously unit target is met).
Regarding claim 8 Lee-Lee discloses, a method for controlling a power of an electromagnetic cooking appliance wherein the first coil disk and the second coil disk are 
Regarding claim 9 Lee-Lee discloses, a non-transitory computer readable storage medium having stored computer program thereon, wherein the program is executed by a processor to perform a power control method of an electromagnetic cooking appliance (Lee ‘668 paragraph 57, “The main control unit 70 includes a memory 70-1 installed therein. The memory 70-1 stores a reference value to judge whether or not a container is located on the heating coils L1 to L8 of the induction heating cooker”, and paragraph 33, “A control unit 70 to drive the heating coils L is provided below the cooking plate 2. A circuit configuration of the control unit 70 will be described in more detail later with reference to FIG. 2.”).
Regarding claim 10 Lee-Lee discloses, An electromagnetic cooking appliance, comprising: a first coil disk (Lee ‘668, figure 2, items L1 and L2), a second coil disk, a memory (Lee ‘668, paragraph 57, “The main control unit 70 includes a memory 70-1 installed therein.”), a processor (Lee ‘668 figure 2 item 70) and a power control program stored in the memory and operable on the processor (Lee ‘668, “the predetermined value is a reference value to judge whether or not the container is located on the heating coils, and is the memory of the main control unit” this is a description of a software process to be done by a processor), wherein each of the first coil disk and the second coil disk corresponds to an independent resonance circuit respectively (Lee ‘668, figure 2, items L1-L8 are in parallel with a capacitor C creating a resonance circuit), the power control program is executed by the processor to realize perform a power control method of the electromagnetic cooking appliance (Lee ‘668, paragraph 52 “The main control unit 70 detects heating coils on which the container is located from among the heating coils L1 to L8 using current values flowing along the respective heating coils L1 to L8 .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Lee in view of Fuji et al. (WO2013084386, hereinafter Fuji).
Lee-Lee does not disclose specifically disclose that the heating period is less than or equal to 320ms.
Fuji discloses an induction heating system that is capable of operating at a period of 300ms or less (Fuji, Description of Embodiments, “FIG. 2 is a diagram showing the control timing of the two oscillation circuits 7a and 7b in the present embodiment. (A) shows the voltage level of the AC power supply 1, (B) shows the detection signal (output signal) of the zero-volt detection circuit 9, (C) and (D) show the first and second 7a, 7B, (E) and (F) represent drive signals for the first and second switching elements 6a and 6b, respectively, and (G) represents the output power of the induction heating device.” and on page 6 paragraph 2 “Hereinafter, a specific method for determining the period T will be described. Here, the frequency of the AC power supply 1 is either 50 Hz or 60 Hz. Therefore, the half cycle length (ZVP) of the output of the AC power supply 1 is 10 milliseconds when the frequency is 50 Hz, and 8.3 milliseconds when the frequency is 60 Hz.”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763